Citation Nr: 0810888	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO. 03-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran testified at a Board hearing in June 2003. The 
Veterans Law Judge who held the June 2003 Board hearing is no 
longer employed by the Board. By way of a November 2007 
letter to the veteran, the Board informed the veteran of his 
right to have an additional hearing before a different 
Veterans Law Judge. By way of correspondence dated in 
November 2007, the veteran informed the Board that he did not 
want an additional hearing.

The Board denied the veteran's claim in a July 2006 decision 
and this decision was vacated and remanded pursuant to a 
joint motion for remand filed by the parties before the U.S. 
Court of Appeals for Veterans Claims (Court) in August 2007. 
The joint motion noted that the veteran has stated that he 
received treatment at a VA medical facility in "Fort 
Hamilton", New York in the late 1970s for depression and 
abuse. The joint motion noted that Fort Hamilton is a U.S. 
Army installation in Brooklyn and that adjacent to it is the 
Brooklyn VA Medical Center. The joint motion dictated that VA 
must attempt to obtain these records. In an August 2007 
Order, the Court vacated and remanded the July 2006 Board 
decision for compliance with the August 2007 joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to the August 2007 joint motion and Court order, 
this matter is hereby remanded for VA to attempt to obtain 
any outstanding treatment records for the veteran from the 
1970s at either the VA Medical Center in Brooklyn, NY or at 
any medical facility at Fort Hamilton Army installation. 
Pursuant to 38 C.F.R. § 3.159(c)(2), VA must attempt to 
obtain such records until it succeeds or it is reasonably 
certain that they do not exist or that further efforts to 
obtain them would be futile.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the VA 
Medical Center in Brooklyn, NY and the 
medical facilities at Fort Hamilton Army 
installation and request any treatment 
records for the veteran for the 1970s. VA 
must make attempts to obtain these records 
until it succeeds or until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain 
them would be futile. See 38 C.F.R. 
§ 3.159(c)(2).

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If any benefits sought remain 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



